This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1215

                                     Enoch Klingbeil,
                                       Appellant,

                                             vs.

                               Krystal Lee Ramfjord, et al.,
                                      Respondents.

                                  Filed March 14, 2016
                                        Affirmed
                                    Bjorkman, Judge


                              St. Louis County District Court
                                File No. 69DU-CV-15-693

John Vukelich, Vukelich & Malban, PLLC, Duluth, Minnesota (for appellant)

Michael Joseph McNamara, American Family Insurance, Eden Prairie, Minnesota (for
respondents)

       Considered and decided by Halbrooks, Presiding Judge; Bjorkman, Judge; and

Chutich, Judge.

                         UNPUBLISHED OPINION

BJORKMAN, Judge

       Appellant challenges summary judgment dismissing this motor-vehicle negligence

action, arguing that the district court erred by dismissing the claims against one respondent

based on insufficient service of process and by determining that the other respondent is not
liable for injuries sustained during an accident caused by the negligence of his vehicle’s

co-owner. We affirm.

                                           FACTS

       Respondents Krystal Ramfjord and Peter Ramfjord are siblings and co-owners of a

motor vehicle. On July 8, 2008, the vehicle was involved in a collision with appellant

Enoch Klingbeil’s vehicle. Krystal was the driver and sole occupant of the Ramfjord

vehicle at the time of the accident. Klingbeil sued the Ramfjords, alleging that the accident

resulted from Krystal’s negligence for which Peter is vicariously liable because Krystal

drove the motor vehicle with his permission. On June 27, 2014, Klingbeil personally

served the summons and complaint on Peter at his home in Iron. The process server also

attempted to serve Krystal by handing her copy of the pleadings to Peter. But Peter advised

the process server that Krystal did not live there. On July 14, the Ramfjords interposed an

answer, asserting that the complaint failed due to insufficient service of process.

       Nine months later, the Ramfjords moved for summary judgment. They argued that

Krystal was entitled to dismissal due to lack of service and that Peter is not liable under the

Minnesota Safety Responsibility Act, Minn. Stat. § 169.09, subd. 5a (2014), because

Krystal also owned the vehicle. Klingbeil conceded that Krystal was entitled to dismissal

of the claim against her due to lack of service. But he argued that disputed material facts

preclude summary judgment as to Peter.

       The district court granted the Ramfjords’ motion. The district court first noted

Klingbeil’s acknowledgment that Krystal was not properly served. With her dismissal, the

relevant question became whether Peter is liable for her actions under the Minnesota Safety


                                              2
Responsibility Act (the act). The district court ruled that Peter is not liable because the act

only imposes vicarious liability on a vehicle owner for the negligence of a driver “other

than the owner.” Klingbeil appeals.

                                      DECISION

       On appeal from summary judgment, we review de novo whether there are any

genuine issues of material fact and whether the district court erred in applying the law.

Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56 (Minn. 2013). “We view the

evidence in the light most favorable to the party against whom summary judgment was

granted.” STAR Ctrs., Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72, 76-77 (Minn.

2002). A genuine issue of material fact exists when there is sufficient evidence that could

lead a rational trier of fact to find for the nonmoving party. DLH, Inc. v. Russ, 566 N.W.2d

60, 69 (Minn. 1997).

I.     Klingbeil’s claim against Krystal fails as a matter of law because service was
       ineffective.

       A civil action is commenced when the summons and complaint are served on each

defendant. Minn. R. Civ. P. 3.01, 3.02. Minn. R. Civ. P. 4.03(a) provides that personal

service shall be made “[u]pon an individual by delivering a copy to the individual

personally or by leaving a copy at the individual’s usual place of abode with some person

of suitable age and discretion then residing therein.” “[U]sual place of abode means present

place of abode.” Lundgren v. Green, 592 N.W.2d 888, 891 (Minn. App. 1999), review

denied (Minn. July 28, 1999) (quotation and quotation marks omitted). To be effective,

“[s]ervice of process must accord strictly with statutory requirements.”           Id. at 890



                                              3
(quotation omitted). We review the effectiveness of service de novo. Shamrock Dev., Inc.

v. Smith, 754 N.W.2d 377, 382 (Minn. 2008).

       Klingbeil argues that summary judgment is inappropriate because the district court

failed to make findings as to Krystal’s usual place of abode.           We disagree.      The

unchallenged evidence shows that Krystal did not live at the address at which Klingbeil

attempted to effectuate substitute service. The certificate of service indicates that Peter

informed the deputy that Krystal did not live with him at that address, but rather lived in

Eveleth. Krystal’s affidavit filed in support of her summary-judgment motion avers that

she lived on Summit Street in Eveleth on the attempted service date, and that she had not

lived with her brother in Iron since December 2013. Klingbeil did not initiate discovery

regarding the service issue or challenge the evidence of Krystal’s residence in Eveleth.

       The undisputed evidence shows that the address at which Klingbeil attempted to

serve Krystal was not her usual place of abode. Because substitute service on Peter was

ineffective, Krystal is entitled to summary dismissal of Klingbeil’s claim against her.

II.    Peter is not vicariously liable for Krystal’s negligent operation of the co-owned
       vehicle.

       Klingbeil’s complaint alleges that at the time of the accident Krystal “was operating

a vehicle owned by Defendant Peter Jordan Ramfjord with permission from the owner.”

This allegation is consistent with a claim against the owner of a vehicle based on the act.

The act states:

              Driver deemed agent of owner. Whenever any motor vehicle
              shall be operated within this state, by any person other than the
              owner, with the consent of the owner, express or implied, the



                                             4
              operator thereof shall in case of accident, be deemed the agent
              of the owner of such motor vehicle in the operation thereof.

Minn. Stat. § 169.09, subd. 5a. The parties dispute the meaning of the phrase “by any

person other than the owner,” and direct us to consider two appellate court decisions.

Kangas v. Winquist, 207 Minn. 315, 291 N.W. 292 (1940), and Ridler v. Madsen, 565

N.W.2d 38 (Minn. App. 1997), review denied (Minn. Aug. 26, 1997).

       Klingbeil argues that Kangas is controlling and compels the determination that Peter

is liable for Krystal’s negligence under the act. We are not persuaded. In Kangas, the

vehicle involved in the accident was owned by a partnership. 207 Minn. at 316, 291 N.W.

at 293. At the time of the accident, one of the partners was using the vehicle for a personal

trip that was unconnected with partnership business. Id. The injured passengers sued the

surviving partner. Id. at 315-16, 291 N.W. at 293. The surviving partner argued that he

and the deceased partner co-owned the vehicle as joint tenants, but the supreme court

determined that the vehicle was owned by the partnership. Id. at 319, 291 N.W. at 295.

The supreme court noted that “the [act] is aimed at imposing liability on those who have

ownership and the power or right to prevent use of the vehicle.” Id. at 318, 291 N.W. at

294. Because the vehicle was owned by the partnership, and not by the partners in co-

ownership as joint tenants, one partner could not use the partnership vehicle for a personal

trip without the consent of the other partner. Id. at 317-19, 291 N.W. at 294-95. The

supreme court determined that the surviving partner could have prevented the deceased

partner from using the partnership vehicle, and because of his “failure to do so . . . liability

must follow under the [act].” Id. at 317, 291 N.W. at 294.



                                               5
       The Ramfjords argue that Ridler governs the outcome of this case. We agree. In

Ridler, this court considered whether a husband was liable under the act for his wife’s

negligent operation of a vehicle they jointly owned. 565 N.W.2d at 39. We determined

that the husband could not be held liable because as a co-owner of the vehicle, his wife’s

use was not use of the vehicle by a person “other than the owner.” Id. at 40. And we noted

that it was “critical” that the husband and wife were co-owners of the vehicle, because as

a co-owner the wife did not need the husband’s consent to use the vehicle, and in fact the

husband could not have prevented her use of the vehicle by withholding consent. Id.

Therefore, the reasoning in Kangas that the act “is aimed at imposing liability on those

who have ownership and the power or right to prevent use of the vehicle” did not support

holding the husband liable. Id. (quoting Kangas, 207 Minn. at 318, 291 N.W. at 294).

       Klingbeil argues that we should decline to follow Ridler because it was wrongly

decided. But we are bound by the published opinions of this court. State v. M.L.A., 785

N.W.2d 763, 767 (Minn. App. 2010), review denied (Minn. Sept. 21, 2010). Like the

husband and wife in Ridler, Krystal and Peter co-own the vehicle. Accordingly, Peter

could not have prevented Krystal from using the vehicle on the day of the accident. Given

her status as a co-owner, Krystal’s use of the vehicle was not use by a person “other than

the owner.” Ridler, 565 N.W.2d at 40.1




1
  At oral argument, Klingbeil also asserted that Peter’s ownership interest in the vehicle
created a basis for liability apart from the act. But Klingbeil cited no legal authority for
this assertion. Moreover, if ownership status were sufficient to create liability, the act
would be unnecessary.

                                             6
      In sum, Peter is not vicariously liable for damages caused by Krystal’s negligent

operation of the vehicle that they co-own. Klingbeil’s claim against him fails as a matter

of law.

      Affirmed.




                                            7